DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 11/9/2017 and the Remarks and Amendments filed on 1/4/2021.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5, 7, 10-13, and 16-20 are further rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A 

Claim 1
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
performing a step for determining significant features of a first analytics data set relative to an analytics metric: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining significant features for analytics data relative to an analytics metric, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
performing a step for determining correlations between features of a second analytics data set and the significant features of the first analytics data set, wherein the features of the second analytics data set are different from the significant features of the first analytics data set:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining correlations between features of a first and second analytics data set, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating an analytics insight for the features of the second analytics data set relative to the analytics metric using the correlations between the features of the second analytics data set and the significant features of the first analytics data set: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of degenerating an analytics insight using correlations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application. This claim does not recite any additional elements that integrate the abstract idea into a practical application, and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  This claim does not recite any additional elements that provides significantly more than the above identified abstract ideas.  As such, the claim is ineligible.


Claim 2
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “identifying a subset of users from a second set of users from the second analytics data set likely to perform one or more actions associated with the analytics metric”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying users likely to perform an action, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 5
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein performing the step for determining the correlation between features of the second analytics data set and the significant features of the first analytics data set requires less computational resources than performing the step for determining significant features of the first analytics data set relative to the analytics metric”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a correlation, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  The claim recites a non-transitory computer readable medium; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
analyze, utilizing a machine learning model, a first analytics data set associated with a first set of users to determine significant features of the first analytics data set relative to an analytics metric: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining significant features for analytics data relative to an analytics metric using a machine learning model, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.  Further, looking to paragraph [0058] of the specification discloses “the analytics insight determination system 106 applies machine learning models 306 to determine weights 308 of the features of a first analytics data set 202. For example, the analytics insight determination system 106 can utilize a regularized random Attorney Docket No. 20030.144 19 Patent Applicationforest machine learning model (RRF), a guided regularized random forest machine learning model (GRRF), an adaptive boosting (AdaBoost) machine learning model, or another model to learn the significant features 310 of the first analytics data set 202” (emphasis added).  This suggests that a machine learning model could be another model to learn significant features of a data set, 
determine correlations between features of a second analytics data set and the significant features of the first analytics data set, the second analytics data set associated with a second set of users and wherein the features of the second analytics data set are different from the significant features of the first analytics data set:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining correlations between features of a first and second analytics data set, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating an analytics insight for the features of the second analytics data set relative to the analytics metric using the correlations between the features of the second analytics data set and the significant features of the first analytics data set: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of degenerating an analytics insight using correlations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application. This claim does not recite any additional elements that integrate the abstract idea into a practical application, and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  This claim does not recite any additional elements that provides significantly more than the above identified abstract ideas.  As such, the claim is ineligible.


Claim 10
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the second analytics data set does not include data for the analytics metric”. This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the second analytics data set does not include data for the analytics metric” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determine correlations between the features of the second analytics data set and the significant features of the first analytics data set by projecting features of the second analytics data set onto the significant features of the first analytics data set”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining correlations between features of two data sets, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generate the analytics insight by identifying a subset of users from the second set of users likely to perform one or more actions associated with the analytics metric”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating an analytics insight by identifying a subset of users, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
analyze the first analytics data set to determine significant features of the first analytics data set relative to an analytics metric utilizing a machine learning model to determine weights for features of the first analytics data set, the weights indicating an influence of the features of the first analytics data set on the analytics metric: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining significant features for analytics data relative to an analytics metric using a machine learning model, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.  Further, looking to paragraph [0058] of the specification discloses “the analytics insight determination system 106 applies machine learning models 306 to determine weights 308 of the features of a first analytics data set 202. For example, the analytics insight determination system 106 can utilize a regularized random Attorney Docket No. 20030.144 19 Patent Applicationforest machine learning model (RRF), a guided regularized random forest machine learning model (GRRF), an adaptive boosting (AdaBoost) machine learning model, or another model to learn the significant features 310 of the first analytics data 
determine correlations between features of the second analytics data set and the significant features of the first analytics data set by projecting the features of the second analytics data set onto the significant features of the first analytics data set, wherein the features of the second analytics data set are different from the significant features of the first analytics data set:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining correlations between features of a first and second analytics data set, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generate a model of a significance of the features of the second analytics data set relative to the analytics metric by combining the correlations and the weights: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a model of significance, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating an analytics insight for the features of the second analytics data set relative to the analytics metric based on the generated model of the significance of the features of the second analytics data set relative to the analytics metric: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of degenerating an analytics insight using correlations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application. This claim does not recite any additional elements that integrate the abstract idea into a practical application, and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  This claim does not recite any additional elements that provides significantly more than the above identified abstract ideas.  As such, the claim is ineligible.

Claim 16
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generate a model reflecting an influence of the significant features on the analytics metric”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a model reflecting an influence of features, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generate the model of the significance of the features of the second analytics data set relative to the analytics metric by substituting the correlation between the features of the second analytics data set and each significant feature for the significant features of the first analytics data set in the model reflecting the influence of the determined significant features on the analytics metric”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a model by substituting a correlation, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generate projected weights indicating a projected influence of the features of the second analytics data set on the analytics metric”. Under 
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determine projected significant features of the second analytics data set relative to the analytics metric using the projected weight”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining significant features using projected weights, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determining probabilities of users of performing one or more actions leading to the analytics metric; and identifying segments of users with high probabilities to target in a campaign directed to the analytics metric”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining probabilities and identifying segments of users associated with the high probabilities, which are evaluations or observations that can be practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

	 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-5, 7, 9-13, 16, and 18-20 are rejected under 35 U.S.C. § 103 as being obvious over Podgorny et al (US 9947028 B1, hereinafter “Podgorny”) in view of Pallath et al. (US 20190155824 A1, hereinafter “Pallath”).

Regarding claim 1, Podgorny discloses [i]n a digital medium environment for collecting and analyzing analytics data, a method of projecting learning from a data set onto a different data set comprising: (Abstract; “A computer-implemented method of increasing the online conversion rate of potential users to a computer-hosted service is described. The method includes a computing device receiving a browser request from a potential user, the computing device receiving user-specific data as part of the browser request. The computing device inputs the user-specific data into a conversion model executed by the computing device and outputs a conversion score for the potential user based on the model”, the learning being accomplished using a conversion model
performing a step for determining significant features of a first analytics dataset relative to an analytics metric (Column 3, Lines 20-67; the user specific data  is the first analytics dataset; and Column 4, Lines 22-27; the conversion score is the analytics metric; and Column 7, Lines 11-15; “Next, as seen in operation 50, machine learning is applied to the data contained in the database to select and weight the user-specific information into a predictive conversion model 18 that is then able to output a conversion score 28 for new user”, which discloses, under a broadest reasonable interpretation of the claim language, determining significant features of the first analytics dataset (user specific data) by weighting the user specific information relative to an analytics metric or conversion score)
Podgorny fails to explicitly disclose performing a step for determining correlations between features of a second analytics data set and the significant features of the first analytics data set, wherein the features of the second analytics data set are different from the significant features of the first analytics data set; generating an analytics insight for the features of the second analytics data set relative to the analytics metric using the correlations between the features of the second analytics data set and the significant features of the first analytics data set.
Pallath discloses performing a step for determining correlations between features of a second analytics data set and the significant features of the first analytics data set, ([0052]; “At 140, a similarity metric between the first subset of features and the second subset of features is computed”, the similarity metric being the determined correlation between the two features); and Figure 1, 130)
wherein the features of the second analytics data set are different from the significant features of the first analytics data set; ([0049]; “In a second phase, a second, different subset of samples f.sub.2 can be selected. The second subset of samples f.sub.2 can be selected from all the features of dataset in a similar manner to first subset of features f.sub.1”, which suggests that the features of the second analytics data set are different from the significant features of the first analytics data set)
generating an analytics insight for the features of the second analytics data set relative to the analytics metric using the correlations between the features of the second analytics data set and the significant features of the first analytics data set ([0052-0055]; and Figure 1, 140, 150, and 160; the correlations being the similarity metric and the analytics insight being whether the features converged).
Podgorny and Pallath are analogous art because both are concerned with the use of machine learning to analyze analytics data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the correlations, features, and analytics insight of Pallath with the method of Podgorny to yield the predictable result of performing a step for determining correlations between features of a second analytics data set and the significant features of the first analytics data set, wherein the features of the second analytics data set are different from the significant features of the first analytics data set; generating an analytics insight for the features of the second analytics data set relative to the analytics metric using the correlations between the features of the second analytics data set and the significant features of the first analytics data set. The motivation for doing so would be to enable advanced analytics with large datasets (Pallath; Abstract).

Regarding claim 2, the rejection of claim 1 is incorporated and Podgorny further discloses wherein generating the analytics insight comprises identifying a subset of users from a second set of users from the second analytics data set likely to perform one or more actions associated with the analytics metric (Column 4, Line 9; “conversion score” is used to identify a subset of users likely to perform an action such as a click conversion associated with the analytics metric, which is the conversion score).

3, the rejection of claim 1 is incorporated but Podgorny fails to explicitly disclose wherein performing the step for determining the correlations between the features of the second analytics data set and the determined significant features of the first analytics data set comprises generating correlation coefficients for the features of the second analytics data set using a regression analysis
Pallath discloses wherein performing the step for determining the correlations between the features of the second analytics data set and the determined significant features of the first analytics data set comprises generating correlation coefficients for the features of the second analytics data set using a regression analysis (Figures 9 and 10 and [0076]; “For example, a regression, classification, or other analytic model can be built based on a respective number of data records from each of the final clusters selected in Step 3. The regression or classification model can be used for prediction or other advanced analytics”; and [0092]).
Podgorny and Pallath are analogous art because both are concerned with the use of machine learning to analyze analytics data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the regression analysis of Pallath with the method of Podgorny to yield the predictable result of wherein performing the step for determining the correlations between the features of the second analytics data set and the determined significant features of the first analytics data set comprises generating correlation coefficients for the features of the second analytics data set using a regression analysis. The 

Regarding claim 4, the rejection of claims 1 and 3 are incorporated and Podgorny further discloses utilizing a regularized random forest to project the features of the second analytics data set onto the significant features of the first analytics data set (Column 2, Lines 1-5; Column 5, Line 40; Column 7, Lines 15-25; and Column 11, Lines 6-10)

Regarding claim 5, the rejection of claim 1 is incorporated and Podgorny further discloses wherein performing the step for determining the correlation between features of the second analytics data set and the significant features of the first analytics data set requires less computational resources than performing the step for determining significant features of the first analytics data set relative to the analytics metric (Column 7, Lines 16-27).

Regarding claim 7, Podgorny discloses [a] non-transitory computer readable medium storing instructions for projecting learning from a data set onto a different data set, wherein the instructions, when executed by at least one processor, cause a computing system to (Abstract; “A computer-implemented method of increasing the online conversion rate of potential users to a computer-hosted service is described. The method includes a computing device receiving a browser request from a potential user, the computing device receiving user-specific data as part of the browser request. The computing device inputs the user-specific data into a conversion model executed by the computing device and outputs a conversion score for the potential user based on the model”, the learning being accomplished using a conversion model)
analyze, utilizing a machine learning model, a first analytics data set associated with a first set of users to determine significant features of the first analytics data set relative to an analytics metric (Column 3, Lines 20-67; the user specific data  is the first analytics dataset; and Column 4, Lines 22-27; the conversion score is the analytics metric; and Column 7, Lines 11-15; “Next, as seen in operation 50, machine learning is applied to the data contained in the database to select and weight the user-specific information into a predictive conversion model 18 that is then able to output a conversion score 28 for new user”, which discloses, under a broadest reasonable interpretation of the claim language, determining significant features of the first analytics dataset (user specific data) by weighting the user specific information relative to an analytics metric or conversion score)
the second analytics data set associated with a second set of users (Column 7, Lines 11-15; “Next, as seen in operation 50, machine learning is applied to the data contained in the database to select and weight the user-specific information into a predictive conversion model 18 that is then able to output a conversion score 28 for new user”, which discloses a second new set of users)
Podgorny fails to explicitly disclose determine correlations between features of a second analytics data set and the significant features of the first analytics data set . . . and wherein the features of the second analytics data set are different from the significant features of the first analytics data set; and generate an analytics insight for the features of the second analytics data set relative to the analytics metric using the correlation between the features of the second analytics data set and the significant features of the first analytics data set.
Pallath discloses determine correlations between features of a second analytics data set and the significant features of the first analytics data set([0052]; “At 140, a similarity metric between the first subset of features and the second subset of features is computed”, the similarity metric being the determined correlation between the two features); and Figure 1, 130)
wherein the features of the second analytics data set are different from the significant features of the first analytics data set; ([0049]; “In a second phase, a second, different subset of samples f.sub.2 can be selected. The second subset of samples f.sub.2 can be selected from all the features of dataset in a similar manner to first subset of features f.sub.1”, which suggests that the features of the second analytics data set are different from the significant features of the first analytics data set)
generate an analytics insight for the features of the second analytics data set relative to the analytics metric using the correlation between the features of the second analytics data set and the significant features of the first analytics data se ([0052-0055]; and Figure 1, 140, 150, and 160; the correlations being the similarity metric and the analytics insight being whether the features converged).
The motivation to combine Podgorny and Pallath is the same as discussed above with respect to claim 1.

9, the rejection of claim 7 is incorporated but Podgorny fails to explicitly disclose determine the correlation between the features of the second analytics data set and the significant features of the first analytics data set utilizing a regression model.
Pallath discloses determine the correlation between the features of the second analytics data set and the significant features of the first analytics data set utilizing a regression model (Figures 9 and 10 and [0076]; “For example, a regression, classification, or other analytic model can be built based on a respective number of data records from each of the final clusters selected in Step 3. The regression or classification model can be used for prediction or other advanced analytics”; and [0092]).
The motivation to combine Podgorny and Pallath is the same as discussed above with respect to claim 3.

Regarding claim 10, the rejection of claim 7 is incorporated and Podgorny further discloses wherein the second analytics data set does not include data for the analytics metric (Column 7, Lines 1-15).

Regarding claim 11, the rejection of claim 7 is incorporated but Podgorny fails to explicitly disclose determine correlations between the features of the second analytics data set and the significant features of the first analytics data set by projecting features of the second analytics data set onto the significant features of the first analytics data set.
determine correlations between the features of the second analytics data set and the significant features of the first analytics data set by projecting features of the second analytics data set onto the significant features of the first analytics data set (Figure 1, and [0044-0052]; the paragraphs disclose, under a broadest reasonable interpretation of the claim language, projecting features of the second set onto the features of the first set to determine a correlation or similarity metric)
The motivation to combine Podgorny and Pallath is the same as discussed above with respect to claim 1.

Regarding claim 12, the rejection of claim 7 is incorporated and Podgorny further discloses generate the analytics insight by identifying a subset of users from the second set of users likely to perform one or more actions associated with the analytics metric (Column 4, Line 9; “conversion score” is used to identify a subset of users likely to perform an action such as a click conversion associated with the analytics metric, which is the conversion score).

Regarding claim 13, Podgorny discloses [a] system for projecting learning from a data set onto a different data set comprising: one or more memory devices comprising: a first analytics data set associated with a first set of users, and a second analytics data set associated with a second set of users; one or more computing devices configured to cause the system to: (Abstract; “A computer-implemented method of increasing the online conversion rate of potential users to a computer-hosted service is described. The method includes a computing device receiving a browser request from a potential user, the computing device receiving user-specific data as part of the browser request. The computing device inputs the user-specific data into a conversion model executed by the computing device and outputs a conversion score for the potential user based on the model”, the learning being accomplished using a conversion model)
analyze the first analytics data set to determine significant features of the first analytics data set relative to an analytics metric utilizing a machine learning model to determine weights for features of the first analytics data set, the weights indicating an influence of the features of the first analytics data set on the analytics metric (Column 3, Lines 20-67; the user specific data  is the first analytics dataset; and Column 4, Lines 22-27; the conversion score is the analytics metric; and Column 7, Lines 11-15; “Next, as seen in operation 50, machine learning is applied to the data contained in the database to select and weight the user-specific information into a predictive conversion model 18 that is then able to output a conversion score 28 for new user”, which discloses, under a broadest reasonable interpretation of the claim language, determining significant features of the first analytics dataset (user specific data) by weighting the user specific information relative to an analytics metric or conversion score)
the second analytics data set associated with a second set of users (Column 7, Lines 11-15; “Next, as seen in operation 50, machine learning is applied to the data contained in the database to select and weight the user-specific information into a predictive conversion model 18 that is then able to output a conversion score 28 for new user”, which discloses a second new set of users)
 determine correlations between features of the second analytics data set and the significant features of the first analytics data set by projecting the features of the second analytics data set onto the significant features of the first analytics data set, wherein the features of the second analytics data set are different from the significant features of the first analytics data set; generate a model of a significance of the features of the second analytics data set relative to the analytics metric by combining the correlations and the weights; generating an analytics insight for the features of the second analytics data set relative to the analytics metric based on the generated model of the significance of the features of the second analytics data set relative to the analytics metric.
Pallath discloses determine correlations between features of the second analytics data set and the significant features of the first analytics data set by projecting the features of the second analytics data set onto the significant features of the first analytics data set ([0052]; “At 140, a similarity metric between the first subset of features and the second subset of features is computed”, the similarity metric being the determined correlation between the two features); and Figure 1, 130)
wherein the features of the second analytics data set are different from the significant features of the first analytics data set; ([0049]; “In a second phase, a second, different subset of samples f.sub.2 can be selected. The second subset of samples f.sub.2 can be selected from all the features of dataset in a similar manner to first subset of features f.sub.1”, which suggests that the features of the second analytics data set are different from the significant features of the first analytics data set)
generate a model of a significance of the features of the second analytics data set relative to the analytics metric by combining the correlations and the weights ([0052-0055]; and Figure 1, 140, 150, and 160; and [0036]; “Moreover, the output of Step 1 is not only the key features but can additionally or optionally include their corresponding importance scores that can be used as a measure to establish weights among the key features”)
generating an analytics insight for the features of the second analytics data set relative to the analytics metric based on the generated model of the significance of the features of the second analytics data set relative to the analytics metric ([0052-0055]; and Figure 1, 140, 150, and 160; and [0036]; the correlations being the similarity metric and the analytics insight being whether the features converged).
The motivation to combine Podgorny and Pallath is the same as discussed above with respect to claim 1.

Regarding claim 16, the rejection of claim 13 is incorporated and Podgorny further discloses generate a model reflecting an influence of the significant features on the analytics metric (Column 7, Line 1-26; Column 9, Lines 11-33; and Table 1).

Regarding claim 18, the rejection of claim 13 is incorporated and Podgorny further discloses generate projected weights indicating a projected influence of the features of the second analytics data set on the analytics metric (Column 7, Line 1-26).
19, the rejection of claims 13 and 18 are incorporated and Podgorny further discloses determine projected significant features of the second analytics data set relative to the analytics metric using the projected weights (Column 7, Line 1-26).

Regarding claim 20, the rejection of claim 13 is incorporated and Podgorny further discloses generate the analytics insight for the second analytics data set relative to the analytics metric by: determining probabilities of users of performing one or more actions leading to the analytics metric; and identifying segments of users with high probabilities to target in a campaign directed to the analytics metric (Column 6, Lines 8-64; and Figure 6).


Claims 6, 8, 14, and 17 are rejected under 35 U.S.C. § 103 as being obvious over Podgorny in view of Pallath and further in view of Deng et al. (Deng et al., "Guided Random Forestin the RRF Package", Nov. 18, 2013, arXiv 1306.0237v1, pp. 1-2, hereinafter “Deng”).

Regarding claim 6, the rejection of claim 1 is incorporated but Podgorny fails to explicitly disclose utilizing a guided regularized random forest machine learning model to determine the significant features of the first analytics data set. 
Deng discloses utilizing a guided regularized random forest machine learning model to determine the significant features of the first analytics data set “conversion score” is used to identify a subset of users likely to perform an action such as a click conversion associated with the analytics metric, which is the conversion score).
Podgorny, Pallath, and Deng are analogous art because both are concerned with the use of machine learning to analyze analytics data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the guided regularized random forest ML model of Deng with the method of Podgorny and Pallath to yield the predictable result of utilizing a guided regularized random forest machine learning model to determine the significant features of the first analytics data set. The motivation for doing so would be to provide for improved feature selection (Deng; Abstract).

Regarding claim 8, the rejection of claim 7 is incorporated but Podgorny fails to explicitly disclose analyze the first analytics data set associated with the first set of users to determine the significant features of the first analytics data set relative to the analytics metric by utilizing one or more of. a regularized random forest machine learning model; a guided regularized random forest machine learning model; or an adaptive boosting machine learning model. 
Deng discloses analyze the first analytics data set associated with the first set of users to determine the significant features of the first analytics data set relative to the analytics metric by utilizing one or more of. a regularized random forest machine learning model; a guided regularized random forest machine learning model; or an adaptive boosting machine learning model (Column 4, Line “conversion score” is used to identify a subset of users likely to perform an action such as a click conversion associated with the analytics metric, which is the conversion score).
The motivation to combine Podgorny, Pallath, and Deng is the same as discussed above with respect to claim 6.

. Regarding claim 14, the rejection of claim 13 is incorporated but Podgorny fails to explicitly disclose analyze the first analytics data set to determine the significant features of the first analytics data set relative to the analytics metric utilizing one or more of: a regularized random forest machine learning model; a guided regularized random forest machine learning model; or an adaptive boosting machine learning model. 
Deng discloses analyze the first analytics data set to determine the significant features of the first analytics data set relative to the analytics metric utilizing one or more of: a regularized random forest machine learning model; a guided regularized random forest machine learning model; or an adaptive boosting machine learning model (Column 4, Line 9; “conversion score” is used to identify a subset of users likely to perform an action such as a click conversion associated with the analytics metric, which is the conversion score).
The motivation to combine Podgorny, Pallath, and Deng is the same as discussed above with respect to claim 6.

17, the rejection of claims 13 and 14 are incorporated and Podgorny further discloses generate the model of the significance of the features of the second analytics data set relative to the analytics metric by substituting the correlation between the features of the second analytics data set and each significant feature for the significant features of the first analytics data set in the model reflecting the influence of the significant features on the analytics metric (Column 8, Lines 14-29; and Table 1).


Claim 15 is rejected under 35 U.S.C. § 103 as being obvious over Podgorny in view of Pallath and further in view of Yu et al. (US 20190108458 A1, hereinafter “Yu”).

Regarding claim 15, the rejection of claim 13 is incorporated but Podgorny fails to explicitly disclose utilizing one or more of: a Ridge Regression; an Elastic Net Regression; or a regularized random forest. 
Yu discloses utilizing one or more of: a Ridge Regression; an Elastic Net Regression; or a regularized random forest ([0087]; discloses the ridge regression).
Podgorny, Pallath, and Yu are analogous art because both are concerned with the use of machine learning to analyze analytics data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning to combine the ridge regression with the method of Podgorny and Pallath to yield the predictable result of utilizing one or more of: a Ridge Regression; an Elastic Net 

Response to Arguments

	Applicant’s arguments and amendments, filed on 1/4/2021, with respect to the 35 U.S.C. § 101 rejection of claims 1-2, 5, 7, 10-13, and 16-20 have been fully considered but are not persuasive.

	Beginning on page 11 of the Remarks, filed on 1/4/2021, Applicant argues, inter alia, that the currently amended claims “as a whole, integrate the recited limitations into a practical application” and provides evidence to the specification as to the alleged practical application.  Examiner respectfully disagrees with this analysis.  First, Applicant has not provided any specific argument or evidence as to why the limitations of the independent claims are not directed towards mental processes as indicated in the 101 rejection above.  Second, Applicant has not provided any specific arguments or evidence of any additional elements contained in the independent claims that both integrate the abstract idea into a practical application or provides significantly more than the abstract idea. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.  As identified in the 101 rejection above, the independent claims do not recite any additional elements that integrate the abstract idea into a practical 

Applicant’s arguments and amendments, filed on 1/4/2021, with respect to the 35 U.S.C. § 102(a)(1)  rejection of independent claims 1, 7, and 13 and the 35 U.S.C. § 103 rejection of claims 6, 8, 14, and 15 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 1, 7, and 13.  Podgorny and Pallath are now being used to render claims 1, 7, and 13 obvious under 35 USC § 103.

Further, on page 14 of the remarks, filed on 1/4/2021, Applicant argues that “Applicant intends to invoke the provisions of 112(f) and the analysis step-plus-function limitation for the “step for” limitations of independent claim 1”.  Examiner notes that the “step for” limitations of claim 1 do not invoke 112(f) because the claims do not recite either a “means for” or a generic placeholder to perform the steps of the claim, and thus do not invoke a 112(f) interpretation of the claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/           Supervisory Patent Examiner, Art Unit 2125